The opinion of the court was delivered by
Scott, J.
Defendant was convicted of’ murder in the second degree, upon an indictment failing to charge a purpose to kill. A motion by defendant in arrest of judgment was sustained. The state appeals.
In Leonard v. Territory, 2 Wash. T. 381, the court decided that it was necessary to allege a purpose to kill in order to sustain a conviction for murder under- our *276statutes. We have followed that case in Blanton v. State, ante, p. 265.
The indictment in this case is sufficient to charge manslaughter. These matters having been discussed in the last case cited, it is unnecessary to review here. Allowance of the motion in arrest of judgment was, therefore, error, and the same is reversed. The cause is remanded, with instructions to the court below to sentence the defendant for manslaughter upon the conviction already had.
Stiles, J., concurs.